Citation Nr: 0412035	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-18 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of overpayment of 
nonservice-connected pension benefits in the amount of 
$4,964.00


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee) in St. 
Petersburg, Florida, which denied the veteran's request for a 
waiver of recovery of overpayment of nonservice-connected 
pension benefits in the amount of $6,130.00.  The RO reviewed 
the veteran's claim in its preparation of its Statement of 
the Case in June 2003 and waived the portion of the 
overpayment that had yet to be recovered by VA, $1,166.00.  
Thus, the amount of overpayment for which recovery has not 
been waived is recalculated as $4,964.00.   


FINDINGS OF FACT

1.  The veteran was awarded VA nonservice-connected pension 
benefits based on his reported income.  The award notices 
informing him of his entitlement also informed him of the 
necessity of reporting any change in income.

2.  The veteran completed an Income-Net Worth and Employment 
Statement in August 1996, reporting that he did not receive 
Social Security Administration benefits, but earned $900.00 
in gross wages per month.  He completed a Statement of Income 
and Net Worth in March 1997, reporting that he had not 
received any Social Security Administration benefits.  He 
completed a Financial Status Report in October 1998, 
reflecting Social Security Administration benefits in the 
amount of $613.00 per month. 

3.  The veteran's failure to timely report the receipt of 
Social Security Administration benefits paid in 1997 and 1998 
resulted in an overpayment of pension benefits in the amount 
of $6,130.00.

4.  The veteran's failure to report benefits paid in 1997 and 
1998 did not arise from an intent to deceive VA. 

5.  The veteran was at fault in causing the overpayment; 
there was no fault on the part of VA in causing the 
overpayment.

6.  Recovery of the overpayment will not cause the veteran 
undue hardship.

7.  Recovery of the overpayment would not defeat the purpose 
of paying VA nonservice-connected pension benefits.

8.  The veteran will be unjustly enriched if a waiver of 
recovery of overpayment is granted.

9.  The veteran did not change his position to his own 
detriment in reliance upon VA pension benefits.


CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2003).

2.  Recovery of an overpayment of nonservice-connected 
pension benefits in the amount of $4,964.00 is not against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)] do not apply to this appeal.  See Barger 
v. Principi, 16 Vet. App. 132, 138 (2002).  Accordingly, the 
veteran was not given notice of the VCAA during the course of 
his appeal and this matter is properly before the Board for 
adjudication.

The veteran is seeking waiver of recovery of $4,964.00 
indebtedness to VA stemming from overpayment of nonservice-
connected pension benefits.  He contends, in substance, that 
he mistakenly did not report receipt of Social Security 
Administration benefits upon being granted such benefits in 
1997, and that recovery of the overpayment would result in 
undue financial hardship because he has limited financial 
resources.  The veteran also asserts that he does not believe 
that he has been unjustly enriched and requests that VA 
consider his mental disability in determining whether it is 
against equity and good conscience to recover the 
overpayment.

The record shows that the veteran was granted VA nonservice-
connected pension benefits in September 1996 based on his 
reported income of $900.00 in wages per month, with that 
income ending after September 1996, and a finding of 
disability due to the residuals of a cerebrovascular 
accident.  VA advised the veteran of the grant of benefits 
and the award notices informing him of his entitlement also 
informed him of the necessity of reporting any change in 
income.  The veteran had completed an Income-Net Worth and 
Employment Statement in August 1996, reporting that he did 
not receive Social Security Administration benefits.  He 
completed a Statement of Income and Net Worth in March 1997, 
reporting that he had not received any Social Security 
Administration benefits.

In July 1998, the veteran was advised that VA had received 
information from the Social Security Administration showing 
that the veteran had been receiving $613.00  per month in 
disability benefits since December 1997.  A reduction in 
monthly VA benefits was proposed.  The veteran did not 
respond to this notice and in October 1998, VA advised the 
veteran that his failure to timely report the receipt of 
Social Security Administration benefits paid in 1997 and 1998 
resulted in an overpayment of pension benefits in the amount 
of $6,130.00 and that his VA benefits would be reduced in 
order for VA to collect the overpayment.

The veteran submitted a request for waiver of recovery of an 
overpayment of VA nonservice-connected pension benefits in 
October 1998.  He also submitted a Financial Status Report 
reflecting Social Security Administration benefits in the 
amount of $613.00 per month.  Although he did not dispute the 
finding that the creation of the overpayment was a result of 
his neglecting to inform VA of receipt of Social Security 
Administration benefits, he did request that recovery of 
overpayment be waived because it would create an undue 
financial hardship.  The veteran requested that in the 
alternative to waiver, the amount to be recovered on a 
monthly basis be reduced to $20.00. 

In September 1999, the Committee denied the veteran's request 
for a waiver and notified the veteran of his appellate 
rights.  The veteran filed a notice of disagreement in 
January 2000 by requesting that his account be audited to 
determine the appropriate amount of overpayment.  In March 
2000, the veteran again requested that the amount being 
recovered on a monthly basis be reduced to $20.00.

The veteran was notified by VA in May 2000 that information 
had been received reflecting income received and not reported 
for 1997.  As a consequence, a second overpayment of VA 
pension benefits in the amount of $4,895.00 had been created 
due to the veteran's neglect in reporting.  The veteran 
requested waiver of collection of this overpayment and in 
November 2000, submitted a Financial Status Report reflecting 
income of $636.30 from the Social Security Administration and 
$119.00 from VA, for a total monthly income of $755.30.  He 
also reported expenses in the amount of $824.50, an amount 
including $119.00 for the repayment of VA overpayment.

In June 2003, the Committee reviewed the veteran's requests 
and determined that $4,964.00 had been recovered from the 
initial $6,130.00 overpayment and that nothing had been 
recovered from the second overpayment.  The veteran was found 
to be at fault in creating both overpayments and VA was 
partially at fault in creating the second overpayment.  Due 
to the veteran's limited resources, the entire second 
overpayment in the amount of $4,895.00 was waived and the 
portion of the veteran's initial overpayment that had not yet 
been recovered, $1,166.00, was waived.  It was determined 
that waiver of the collection of the monies already collected 
was not appropriate as the veteran had not been impeded in 
his ability to secure the basic necessities of life while the 
overpayment was being collected.

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a Committee that collection 
would be against equity and good conscience.  The term 
"overpayment" refers only to those benefit payments made to a 
designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled.  
See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  See 
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In 
essence, "equity and good conscience" means fairness to both 
the claimant and to the government. "Equity and good 
conscience" involves a variety of elements.  The list of 
elements contained in the regulation is not, however, all 
inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Particular emphasis is placed upon the elements of 
the fault of the debtor and undue hardship.  See 38 C.F.R. § 
1.965(a).

The elements to be considered pursuant to 38 C.F.R. Section 
1.965 are:

(1) Fault of the debtor.  Where the actions of the debtor 
contribute to creation of the debt.  (2) Balancing of faults.  
Weighing fault of the debtor against VA fault.  (3) Undue 
hardship.  Whether collection would deprive debtor or family 
of basic necessities.  (4) Defeat the purpose.  Whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (5) Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.  (6) Changing position to one's 
detriment.  Reliance on VA benefits results in the 
relinquishment of a valuable right or incurrence of a legal 
obligation.  

The veteran does not dispute that his failure to report 
receipt of Social Security Administration benefits in 1997 
and 1998 created an overpayment of VA nonservice-connected 
pension benefits.  He denies, however, bad faith or 
misrepresentation in the creation of the indebtedness and in 
essence seeks waiver of the indebtedness based on financial 
hardship.   

The Court has held that before adjudicating a waiver 
application, the lawfulness of the overpayment must first be 
decided.  Schaper v. Derwinski, 1 Vet. App. 430, 434-35 
(1991).  The VA General Counsel has reinforced this 
obligation by holding that where the validity of the debt is 
challenged, that issue must be developed before the issue of 
entitlement to a waiver of the debt can be considered.  
VAOPGCPREC 6-98.

In the instant case, the Board has reviewed the overpayment 
and finds that its creation was valid.  As described above, 
the overpayment was due to the veteran's receipt of Social 
Security Administration benefits in addition to VA pension 
benefits.  The amount of the overpayment appears to mirror 
exactly the amount of the excess pension benefits paid by VA 
less the amount waived by the RO in June 2003.  Accordingly, 
the Board finds that the overpayment in the amount of 
$4,964.00 was validly created.

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded, and further analysis 
is not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.962, 1.963(a), 1.965(b); see also Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).  This concept parallels the "clean 
hands" doctrine familiar in equity cases:  only if an 
appellant is free from all taint of fraud in connection with 
his claim for benefits may waiver on account of "equity and 
good conscience" be considered.  See Farless v. Derwinski, 2 
Vet. App. 555, 556 (1992).

The Committee determined that the veteran neglected to inform 
VA of his award of Social Security Administration benefits in 
December 1997.  Although the evidence clearly indicates that 
the veteran was notified of the need to report any change in 
income, and of the effect that a change in income would have 
on his entitlement to pension benefits, there is no 
indication that he willfully attempted to deceive VA by 
failing to report income.  The evidence suggests that the 
veteran's error was more of omission rather than commission.  
Thus, given the evidence as outlined above, the Board finds 
that the veteran did not commit fraud, misrepresentation or 
bad faith, and that there is no statutory bar to waiver of 
recovery of the overpayment.  As such, the Board will move on 
to consideration of the veteran's request for a waiver of the 
charged indebtedness.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements:

1.  Fault of veteran.  Whether actions of the veteran 
contributed to creation of the debt.

2.  Balancing of faults.  Weighing the fault of the debtor 
against the fault of VA.

3.  Undue hardship.  Whether collection of the overpayment 
would deprive the veteran or his family of basic necessities.

4.  Defeat the purpose.  Whether recovery of the overpayment 
would nullify the objective for which the VA benefits were 
intended.

5.  Unjust enrichment.  Whether failure to make restitution 
would result in an unfair gain to the veteran.

6.  Changing position to one's detriment.  Whether reliance 
on the VA benefits resulted in relinquishment of a valuable 
right or the incurrence of a legal obligation.

See 38 C.F.R. § 1.965(a).

The definition of fault is "the commission or omission of an 
act that directly results in the creation of the debt."  
Veterans Benefits Administration Circular 20-90-5, (February 
12, 1990).  Fault should initially be considered relative to 
the degree of control the veteran had over the circumstances 
leading to the overpayment.  If control is established, even 
to a minor degree, the secondary determination is whether the 
claimant's actions were those expected of a person exercising 
a high degree of care, with due regard for the claimant's 
contractual responsibility to the government.  The age, 
financial experience, and education of the claimant should 
also be considered in these determinations.  

A person who is a recipient of VA pension benefits must 
notify VA of all circumstances which will affect his 
entitlement to receive the benefit being paid.  As indicated 
above, there is no evidence that the veteran actually 
intended to take advantage of VA when he did not inform the 
RO of Social Security Administration benefits received in 
1997 and 1998.  Although this may lead to a conclusion that 
bad faith did not exist, it does not absolve the veteran of 
fault.  See Jordan v. Brown, 10 Vet. App. 171 (1997) 
[professed ignorance of the controlling regulation or the 
failure to read relevant notices does not alleviate fault].  
Even if the veteran did not read the instructions from VA, 
persons dealing with the government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991) [citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-85; 68 S. Ct. 1, 3; 92 L. Ed. 10 (1947)].  

The overpayment occurred because the veteran failed to timely 
report a change in income.  Although the veteran has 
requested that his mental disability be considered in 
determining whether collection of overpayment is appropriate, 
the Board finds that the veteran has been deemed competent to 
handle his financial affairs and, notwithstanding any mental 
disability, he had an obligation to report a change in 
income.  The veteran's actions contributed to the creation of 
the overpayment.  Thus, he was at fault in causing the 
overpayment.  

With respect to balancing of faults, the Board finds that VA 
was not at fault in creating the overpayment.  As discussed 
above, the RO notified the veteran concerning the impact of a 
change in income on his benefits and of the requirement that 
he report any such change.  When notified that the veteran 
had received Social Security Administration benefits, the RO 
reduced his pension benefits expeditiously.  As such, in 
weighing the fault of the veteran against the fault of VA, 
the Board finds that the veteran's actions were the cause of 
the overpayment.

The veteran contends that recovery of the overpayment should 
be waived because recovery would cause him undue financial 
hardship.  According to his Financial Status Report, his 
monthly expenses exceeded his income by $69.00 when VA 
reduced his income to repay the indebtedness to VA; if the 
indebtedness was not listed as an expense, the veteran's 
income would have exceeded his expenses by $50.00.  It is 
important to note at this juncture, as pointed out above, 
that the amount for which waiver is requested at this time 
has already been repaid by the veteran and there is no 
evidence that he was deprived of his basic necessities during 
the period of time in which he repaid the $4,964.00.  The 
Board acknowledges that a social worker requested assistance 
on behalf of the veteran in December 2000 in an effort to 
obtain a bed and mattress for him, that his landlord reported 
in June 2000 that she maintained the veteran's electricity 
bill in her name because the veteran did not have the 
appropriate funds to have the utility account opened in his 
own name, and that the veteran was $30.00 in arrears to his 
landlord in June 2000; however, it appears that the veteran's 
financial situation was considered improved in that he 
reported his food stamps being decreased in March 2001, 
reflecting a finding of improvement in circumstances on the 
part of the State issuing those benefits.  Thus, in weighing 
the evidence of record, the Board finds that although the 
veteran certainly had limited funds during the period in 
which he was repaying his indebtedness to VA, the 
preponderance of the evidence supports a finding that the 
veteran was able to obtain the basic necessities of life 
during that time period.  As such, the Board finds that 
recovery of the overpayment did not create an undue hardship.

The purpose in paying VA nonservice-connected pension 
benefits is to provide a disabled veteran of a period of war 
who did not become disabled as a result of service-connected 
injury or disease with a minimum income.  The veteran 
continues to be eligible for nonservice-connected pension 
benefits.  Accordingly, recovery of the overpayment would not 
defeat the purpose in paying pension benefits.

The failure to make restitution in this case will result in 
an unfair gain to the veteran.  Although the veteran 
specifically asserted that he would not be unjustly enriched, 
he has not put forth an argument to support that assertion 
and the Board cannot imagine what one would be as the 
evidence of record clearly shows that the veteran received 
benefits for which he was not entitled due to unreported 
income.  Thus, the Board finds that he will be unjustly 
enriched if a waiver is granted.  

The veteran's reliance on VA benefits has not resulted in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.  As such, there is no evidence of the 
veteran changing his position to his own detriment.

The Board has not identified any other factor which should be 
considered in evaluating the veteran's request for waiver and 
the veteran and his representative have pointed to none.  
Thus, after weighing all of the factors to be considered in 
determining whether recovery of the overpayment is against 
equity and good conscience, the Board finds that waiver 
should be denied because the debt was created due to the 
fault of the veteran, not waiving collection of that portion 
of the overpayment that has already been recovered would not 
create an undue hardship, the purpose of paying VA pension 
benefits would not be defeated by denying waiver, granting a 
waiver would allow the veteran to be unjustly enriched, and 
there is no evidence that the veteran changed his position to 
his detriment.  Accordingly, the veteran's request for waiver 
of recovery of overpayment in the amount of $4,964.00 is 
denied. 


ORDER

Waiver of recovery of the overpayment of VA nonservice-
connected pension benefits in the amount of $4,964.00 is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



